Citation Nr: 0841528	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-05 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In March 2008, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The issues of entitlement to service connection for hepatitis 
C and entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and major depressive 
disorder, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in his favor, the 
veteran's bilateral hearing loss had its onset in service.

2.  Resolving all reasonable doubt in his favor, the 
veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2008).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
bilateral hearing loss and tinnitus.  Thus, no discussion of 
VA's duty to notify or assist is necessary.  

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.

A. Hearing Loss

The veteran seeks entitlement to service connection for 
hearing loss.  The veteran contends that his current hearing 
loss disability is due to exposure to loud noise in service.  
The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for any hearing loss.  
Upon examination at separation from service in March 1971 the 
veteran's hearing was found to be within normal limits.

The Board notes that the veteran's service personnel records 
reveal that the veteran was an artilleryman in service and; 
therefore, finds that the veteran was exposed to loud noise 
in service.

The veteran's post service medical records do not reveal any 
complaint, diagnosis, or treatment for hearing loss until 
December 2005, and in a December 2001 VA treatment note, he 
reported that he did not have poor hearing.  In a VA 
treatment note dated in December 2005 the veteran was noted 
to have mild to moderately severe hearing loss.  Speech 
recognition testing in noise was consistent with moderate 
impairment.  The audiologist noted that the veteran was 
exposed to loud noise in service as an artilleryman in 
service and was exposed to loud noise after service as a 
contractor.  The audiologist stated that the veteran's 
hearing loss was not severe enough to warrant hearing aids.  
The audiologist in December 2005 rendered the opinion that 
the veteran's hearing loss was at least as likely as not 
related to the veteran's exposure to loud noise in service.

In June 2006 the veteran was afforded a VA Compensation and 
Pension (C&P) audiology examination.  The veteran reported 
that he has difficulty hearing conversations well and often 
needs to ask people to repeat themselves.  The examiner noted 
that the veteran was exposed to loud noise in service as an 
artilleryman and after service as a contractor.  The 
authorized audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
40
60
65
LEFT
20
15
45
55
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 percent in the left ear.  
As such, the results reveal that the veteran has a current 
hearing loss disability pursuant to 38 C.F.R. § 3.385.

The examiner in June 2006 did not provide an opinion on 
whether the veteran's current hearing loss disability was 
related to his exposure to loud noise in service.  In August 
2007 an opinion was obtained regarding the etiology of the 
veteran's current hearing loss disability.  The examiner 
rendered the opinion that the veteran's current hearing loss 
disability was not related to the veteran's active service 
and based the opinion upon the lack of evidence of hearing 
loss at separation from service and for many years after 
separation from service.

In light of the evidence the Board finds, resolving all doubt 
in favor of the veteran, the service connection for hearing 
loss is warranted.  The veteran was exposed to loud noise in 
service as an artilleryman.  The veteran is currently 
diagnosed with hearing loss and has a hearing loss disability 
pursuant to 38 C.F.R. § 3.385.  In a VA audiology treatment 
note, dated in December 2005, a VA audiologist rendered the 
opinion that the veteran's hearing loss was at least as 
likely as not related to the veteran's in service exposure to 
loud noise.  In August 2007 a VA C&P examiner rendered the 
opinion that the veteran's current hearing loss disability 
was not related to the veteran's in service noise exposure.  
Thus, the Board finds that the evidence is in equipoise as to 
whether the appellant currently has hearing loss that was 
incurred as a result of his active military duty.  
Consequently, reasonable doubt should be resolved in favor of 
the veteran and service connection for bilateral hearing loss 
disability is granted.

B. Tinnitus

The veteran seeks entitlement to service connection for 
tinnitus.  He contends that this current tinnitus is due to 
his exposure to loud noise in service.  The veteran's service 
medical records do not reveal any compliant, diagnosis, or 
treatment for tinnitus.  The veteran's report of medical 
examination at separation from service, dated in March 1971, 
does not indicate any complaint or diagnosis of tinnitus.

The veteran's post service medical records do not reveal any 
compliant or diagnosis of tinnitus until December 2001.  The 
veteran, in his testimony before the undersigned Acting 
Veterans Law Judge, stated that he began having ringing in 
his ears during service and that the ringing has continued 
since that time.

As noted above, the service personnel records reveal that the 
veteran was an artilleryman and thus finds that he was 
exposed in-service acoustic trauma.

In adjudicating this claim, the Board must assess the 
veteran's competence to report tinnitus in service as well as 
of suffering from tinnitus since that time, and his 
credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In Barr and Washington, the United States Court of 
Appeals for Veterans Claims (Court) reiterated that a veteran 
was competent to testify to factual matters of which he had 
first-hand knowledge, and citing its earlier decision in 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

In June 2006 the veteran was afforded a VA C&P audiological 
examination.  The examiner noted that the veteran complained 
of tinnitus; however, the examiner did opine on the etiology 
of the veteran's tinnitus.  In August 2007 a medical opinion 
was obtained from the examiner who performed the examination 
in June 2006, who indicated that it would be speculative to 
render an opinion on whether the veteran's current tinnitus 
was related to the veteran's service and did not render an 
opinion.

In light of the evidence, the Board finds that entitlement to 
service connection for tinnitus is warranted.  The veteran is 
currently diagnosed with tinnitus.  He is competent to report 
that his ringing in his ears began in service and has been 
present ever since.  In addition, the Board finds that the 
veteran was exposed to loud noise in service due to the 
veteran's military service occupation as a gunner in the 
artillery.  Accordingly, entitlement to service connection 
for tinnitus is granted.


ORDER

Entitlement to service connection for hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.

REMAND

The veteran seeks entitlement to service connection for 
hepatitis C and an acquired psychiatric disorder, to included 
PTSD and major depressive disorder.

In the veteran's testimony at the video conference hearing 
before the undersigned Acting Veterans Law Judge in March 
2008, the veteran indicated that he sought treatment for 
psychiatric symptoms in 1982 at the Johnson City VA Medical 
Center.  A review of the claims folder reveals that medical 
records regarding the veteran's treatment at the Johnson City 
VA Medical Center have not been associated with the claims 
folder.

The Board notes that VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  
See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD and major 
depressive disorder, must be remanded for attempts to be made 
to obtain VA clinical records pertaining to the veteran's 
treatment from the Johnson City VA Medical Center dated in 
and since 1982.

The veteran is currently diagnosed with PTSD based upon the 
veteran's military experiences; however, the record is 
currently incomplete as development to verify the veteran's 
stressors has not been accomplished.  The veteran's service 
personnel records do not reveal that he engaged in combat and 
he does not contend that his PTSD is due to combat; thus, 
verification of the veteran's stressors is necessary.  The 
veteran contends that his PTSD is due to his military 
training and experiences in Germany.  The veteran has 
indicated that he observed a fellow soldier, [redacted], 
who worked until he died at Fort Benning, Georgia, in April 
1969.  The veteran indicated that there was an investigation 
at Sand Hill C11.  The veteran also indicated that a fellow 
serviceman from his unit was killed in Bamberg, Germany.

Without verification regarding the claimed stressors and 
copies of the unit's histories the Board cannot determine 
whether the veteran was exposed to the claimed stressors.  
Accordingly, the Board must remand the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and major depressive disorder, to 
attempt to verify the claimed stressors.

The Board notes that, to date, VA has neither afforded the 
veteran an examination nor solicited a medical opinion as to 
the onset and/or etiology of his hepatitis C.  Under 38 
U.S.C.A. § 5103A(d)(2), VA must provide a medical examination 
and/or obtain a medical opinion when there is:  (1) competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability); 
(2) evidence establishing that he suffered an event, injury 
or disease in service or has a disease or symptoms of a 
disease within a specified presumptive period; (3) an 
indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran is currently diagnosed with 
hepatitis C and has identified in service risk factors for 
contracting hepatitis C, including having the tip of his 
finger sutured and his exposure to blood during fights.  
Accordingly, the veteran's claim of entitlement to service 
connection for hepatitis C must be remanded so he can be 
afforded a VA C&P examination to determine the etiology of 
any hepatitis C found.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the veteran from the 
Johnson City VA Medical Center dated from 
1982 to the present.

2.  The RO should prepare a request to 
U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly Center 
for Unit Records Research (CURR)) and 
forward copies of the veteran's stressor 
statements, together with his DD 214, and 
unit designations to the JSRRC in an 
attempt to verify the claimed stressors.  
The veteran's unit histories of Company C 
of the Training Battalion at Fort 
Benning, Georgia, from April 1969 to June 
1969, and A Battery of the 6th Battalion 
of the 10th Artillery in Bamberg, 
Germany, should be requested.  A search 
for Sand Hill C11 and [redacted] at 
Fort Benning, Georgia, in April 1969 
should also be accomplished.

3.  Make a determination as to whether 
the veteran engaged in combat with the 
enemy.  Also make a determination as to 
whether there is credible supporting 
evidence that claimed non-combat 
stressors occurred.

4.  If a stressor has been corroborated, 
arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any psychiatric disorder to include PTSD 
found to be present.  The examiner is 
requested to offer an opinion as to the 
etiology of any psychiatric disorder 
found to be present.  Is it less likely 
than not (less than a 50 percent 
probability), at least as likely as not 
(a 50 percent or greater probability), or 
more likely than not (greater than 50 
percent probability) that the veteran's 
psychiatric disorder are related to or 
had their onset during service?  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
should be accomplished.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The psychiatric examiner is 
requested to review the summary of 
stressors to be provided and included in 
the claims folder, and the examiner 
should consider these events for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
PTSD.  The examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be 
established.  The report of examination 
should include the complete rationale for 
all opinions expressed.

5.  Upon completion of the above 
requested development, the RO should 
schedule the veteran for an appropriate 
VA examination. The veteran's claims 
folder must be provided to the examiner 
for review.  The examiner should perform 
all testing necessary to determine the 
diagnosis and etiology of any hepatitis 
C. The examiner must specifically opine 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that 
hepatitis C was incurred or aggravated 
in- service.  In providing the requested 
determination the examiner must consider 
the alleged in-service risk factors of 
blood exposure.  A complete rationale 
must be provided for any opinion 
proffered.

6.  After undertaking any other 
development deemed appropriate re-
adjudicate the appeal.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


